Title: From Benjamin Franklin to the Baron de Sainneville, 23 June 1778
From: Franklin, Benjamin
To: Sainneville, ——, baron de


Sir
Passy, June 23. 1778
I have just received safe the several Letters and Packets you did me the Honour of forwarding to me. Please to accept my thankful Acknowledgements for your kind Care of them. They speak of you with great Regard, and express some Concern that our People had it not more in their Power to manifest their Respect for your Person and Affection for your Nation. With great Esteem I have the honour to be Sir Your most obedient humble Servant
BF.
Capt Sainneville
 
Notation: Letter to Capt Sainneville
